Title: To George Washington from Samuel Holden Parsons, 18 February 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Camp 18th Feby 1781
                        
                        Lieut. Colo. Huntington of the 3d Connectt Regiment informs me he has a Claim to a prior Rank to Lieut.
                            Colonels Grosvenor & Johnson of the connecticutt Line—Lieut. Colonel Gray also claims a prior Rank to Lieut. Colo.
                            Huntington—these Claims will consequently involve some Questions relative to the Rank of the Majors and the Rank of some
                            of the Captains has never been settled in the Line.
                        Lt Colonel Huntington’s Claim is founded on his Right to the Rank of a Lieut. Colonel by lineal Promotion in the Sixteen additional Regiments previous to the Time he obtained his
                            Commission, on a suppos’d Right of regimental Promotion in those Regiments— Lieut. Colo. Gray
                            claims Rank of Lt Colonel Huntington on a suppos’d Mistake in dating his Commission, that, as he says, being dated some
                            Weeks before Lt Colonel Livingston’s Dismission from Service. I am desird to apply to your Excellency to appoint a Board
                            to decide these Disputes—as to the Captains; the Incorporation of Colo. Webb’s Regt with the Connectt Line seems to
                            require an Examination of their Rank. If your Excellency should be of Opinion that any Examination ought to be had
                            respecting the Matter; I would request that a Board of Officers may be appointed, from the New Hampshire or some other
                            Line not connected in the Dispute, as speedily as the Circumstances of the Army will admit; that all Questions of Rank
                            may be decided before the Campaign opens. I am with great Esteem your Excellency’s Obedt Ser.

                        
                            Saml H. Parsons 
                        
                    